Citation Nr: 0832690	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  03-26 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to an increase in the staged ratings for 
hepatitis C (currently assigned rating of 10 percent prior to 
February 28, 2008, and 20 percent from that date).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1983 to May 1992.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2003 
rating decision by the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO), which in 
pertinent part, granted service connection for hepatitis C, 
rated noncompensable, effective July 9, 2002 (the date of the 
claim).  A July 2006 rating decision increased the rating to 
10 percent, also effective July 9, 2002.  The case was before 
the Board in January 2007 when it was remanded for further 
development.  A March 2008 rating decision increased the 
rating to 20 percent, effective February 28, 2008.  The issue 
is characterized to reflect that "staged" ratings are 
assigned, and that both "stages" are on appeal.


FINDINGS OF FACT

1.  Prior to May 21, 2007, the veteran's hepatitis C is not 
shown to have been manifested by symptoms including daily 
fatigue, malaise, and anorexia requiring dietary restriction 
or continuous medication; incapacitating episodes having a 
total duration of at least two weeks, in a 12-month period 
were not shown.

2.  From May 21, 2007 the veteran's hepatitis C is reasonably 
shown to have been manifested by daily fatigue, malaise, and 
anorexia with minor weight loss; substantial weight loss and 
hepatomegaly; or incapacitating episodes having a total 
duration of at least six weeks within a 12 month period are 
not shown.


CONCLUSION OF LAW

The veteran's hepatitis C warrants staged ratings of 10 
percent prior to May 21, 2007 and (an increased) 40 percent 
from an (earlier) effective date of May 21, 2007.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.7, 4.114, Diagnostic Code (Code) 7354 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As noted, this appeal is from the initial rating assigned 
with a grant of service connection.  The statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  A July 2003 statement of the case (SOC), and July 
2006 and March 2008 supplemental SOCs provided notice on the 
"downstream" issue of an increased initial rating, and 
readjudicated the matter after the veteran had opportunity to 
respond.  He has not alleged that he is prejudiced by a 
notice defect.  See Goodwin v. Peake, 22. Vet. App. 128 
(2008).

Regarding VA's duty to assist, all available pertinent 
medical evidence identified by the veteran has been obtained.  
He was afforded VA examinations in September 2002, in January 
2006, in May 2007, and in February 2008.  VA's duty to assist 
him in the development of facts pertinent to his claim has 
been discharged.
Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  "Staged" ratings have been assigned 
by the RO, and, as noted, both "stages" are under 
consideration.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

A 10 percent rating is warranted for hepatitis C when there 
is serologic evidence of hepatitis C infection and the 
following signs and symptoms due to the hepatitis infection: 
intermittent fatigue, malaise, and anorexia or incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least one week, but less 
than two weeks, during the past 12 month period.  A 20 
percent rating is warranted when symptoms include daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes having a total 
duration of at least two weeks, but less than four weeks, 
during the past 12-month period.  A 40 percent rating is 
warranted when symptoms include daily fatigue, malaise, and 
anorexia, with minor weight loss and hepatomegaly, or; 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks, during the past 12-month 
period.  A 60 percent rating is warranted when symptoms 
include daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or; incapacitating episodes 
having a total duration of at least six weeks during the past 
12-month period, but not occurring constantly. A 100 percent 
rating is warranted with near-constant debilitating symptoms.  
38 C.F.R. § 4.112, Code 7354 (2007).  Note (2) following Code 
7354 provides that "incapacitating episode" means a period of 
acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.

Prior to May 21, 2007:

On September 2002 examination on behalf of VA, the veteran 
reported that he had no abdominal pain or fatigability 
episodes or weight change.  Physical examination revealed 
that he was well-developed, well-nourished and in no acute 
distress.  His height and weight were 65 1/2 inches and 219 
pounds.  There was some tenderness in the right upper 
quadrant; there were no ascities.  Hepatitis C was diagnosed.

VA treatment records from February 2003 to November 2004 show 
the veteran received treatment for hepatitis C, with 
prescribed medication.  It is not shown in these records that 
he reported weight changes, daily fatigue or malaise.  The 
medication for hepatitis C was discontinued because of 
adverse side effects.
On January 2006 examination on behalf of VA, the veteran 
reported no bodyweight changes.  He stated that he 
experienced stabbing abdominal pain on the right side, and 
was easily fatigued.  Physical examination revealed a normal 
general appearance and a weight of 228 pounds. 

A March 2006 VA treatment record shows a weight of 229 
pounds.

While it is noted that the veteran received medication (that 
had to be discontinued), the evidence does not show that 
prior to May 21, 2007, he suffered from daily fatigue, and 
malaise, or anorexia that required dietary restriction or 
continuous medication, or that he had incapacitating episodes 
(periods of acute symptoms requiring bed rest and a 
physician's care) with total duration of at least two weeks 
within a prior 12-month period.  VA examiners noted that his 
appearance was normal, and he was well-developed and well-
nourished.  Dietary restrictions were not noted.  His weight 
remained consistent, (in fact he gained weight during this 
period).  Consequently a rating in excess of 10 percent is 
not warranted prior to May 21, 2007.

From May 21, 2007:

On May 21, 2007 VA examination it was noted that the 
veteran's hepatitis C was increasing in severity and was now 
manifested by daily fatigue, malaise, anorexia, nausea, 
vomiting, and right upper quadrant pain with minor weight 
loss.  Although the examiner indicated the veteran had had a 
weight gain, his weight was noted to be 210 pounds, (which 
reflects a loss of 19 pounds from his previous last recorded 
weight).  These findings reflect that the symptoms of the 
veteran's hepatitis C clearly exceeded in severity the 
criteria for a 10 percent rating, and also exceeded the 
criteria for a 20 percent rating.  While hepatomegaly was not 
noted and therefore the criteria for a 40 percent rating were 
not fully met, the Board finds that the manifestations of the 
hepatitis C are reasonably shown to have approximated those 
criteria from the May 21, 2007 examination date, warranting 
the assignment of an increased, 40 percent rating from the 
May 21 examination date.

The focus turns to whether the next higher, 60 percent (or 
even higher), rating may be warranted.  Notably, the May 21, 
2007 examination found manifestations that only approximated 
(and did not fully satisfy) the 40 percent criteria.  On 
February 2008 VA examination, it was again noted that the 
veteran's hepatitis C was increasing in severity.  He 
reported daily fatigue and malaise with sharp pain in the 
right upper quadrant of his abdomen.  However, hepatomegaly 
has not been noted.  Furthermore, substantial weight loss 
(more than 20 percent- See 38 C.F.R. § 4.112) or other 
evidence of malnutrition is not shown.  Nor is it shown that 
the hepatitis C has resulted in incapacitating episodes with 
a total duration of at least six weeks during a one year 
period.  Moreover, the more severe manifestations associated 
with a rating in excess of 60 percent (near-constant 
debilitating symptoms) are not shown.  Notably, on the most 
recent examination the veteran reported he remained in 
fulltime employment without incident.  Consequently, a still 
higher rating of 60 percent or more is not warranted.  

Inasmuch as the veteran continues to maintain fulltime 
employment (reported as without incident), and there is no 
evidence of frequent hospitalizations or other factors of 
like gravity, the Board finds that the record does not raise 
a question of whether referral for extraschedular 
consideration under 38 C.F.R. § 3.321 is indicated.  


ORDER

An increase in the staged ratings for the veteran's hepatitis 
C, to 40 percent from (the earlier effective date of) May 21, 
2007, is granted, subject to the regulations governing 
payment of monetary awards.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


